[Cite as State v. Morris, 2020-Ohio-3147.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                  CHRISTOPHER H. MORRIS,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 19 CO 0012


                                  Criminal Appeal from the
                      Court of Common Pleas of Columbiana County, Ohio
                                   Case No. 2007 CR 81

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                                JUDGMENT:
                                                  Affirmed.


 Atty. Robert Herron, Columbiana County Prosecutor, and Atty. John E. Gamble,
 Assistant Prosecuting Attorney, 105 South Market Street, Lisbon, Ohio 44432, for
 Plaintiff-Appellee and

 Atty. Rhys Cartwright-Jones 42 North Phelps Street, Youngstown, Ohio 44503, for
 Defendant-Appellant.
                                                                                         –2–


                                   Dated: May 29, 2020

 D’APOLITO, J.

       {¶1}    Appellant, Christopher H. Morris, appeals from the March 7, 2019 judgment
of the Columbiana County Court of Common Pleas denying his motion for limited driving
privileges following a hearing. On appeal, Appellant asserts the trial court erred in
denying his motion on the theory that it is an unlawful modification of a lifetime
suspension. Finding no reversible error, we affirm.

                         FACTS AND PROCEDURAL HISTORY

       {¶2}    This matter stems from a car accident that occurred on July 16, 2006.
Appellant was driving a truck along State Route 11 when he struck the rear end of a
minivan driven by Allison Macke. The minivan contained three passengers: Sam Macke,
Zach Doran, and Sara Kinner. Allison, Zack, and Sara all survived but sustained injuries.
Sam was ejected from the vehicle, suffered massive injuries, and died.
       {¶3}    At the scene, Appellant’s truck was found to have front end damage and
beer cans were discovered among the debris. Appellant was not present when first
responders arrived and they had to search for him. Appellant was located walking along
State Route 14. Appellant had an odor of alcohol on his breath and his eyes were red
and glassy.
       {¶4}    On March 2, 2007, the Columbiana County Grand Jury indicted Appellant
on six counts: one count of aggravated vehicular homicide caused by driving while under
the influence of alcohol, a felony of the second degree, in violation of R.C.
2903.06(A)(1)(a); three counts of aggravated vehicular assault, felonies of the third
degree, in violation of R.C. 2903.08(A)(1)(a); one count of failure to stop after an accident,
a misdemeanor of the first degree, in violation of R.C. 4549.02(A); and one count of
aggravated vehicular homicide by recklessly operating a vehicle, a felony of the third
degree, in violation of R.C. 2903.06(A)(2).         Appellant pleaded not guilty at his
arraignment.
       {¶5}    A jury trial commenced on November 5, 2007. Following presentation of all
the evidence, the trial court dismissed the sixth count of the indictment that charged



Case No. 19 CO 0012
                                                                                          –3–


Appellant with aggravated vehicular homicide that resulted from reckless operation of a
vehicle. The jury found Appellant guilty of the remaining five counts.
       {¶6}   On January 9, 2008, the trial court sentenced Appellant to an aggregate
prison term of ten years and a lifetime driver’s suspension. Appellant filed a timely appeal,
Case No. 08 CO 7. On June 30, 2009, this court affirmed Appellant’s conviction. State
v. Morris, 7th Dist. Columbiana No. 08 CO 7, 2009-Ohio-3326.
       {¶7}   On November 5, 2018, Appellant filed a motion for limited driving privileges
pursuant to R.C. 4510.021. On March 7, 2019, the trial court denied the motion following
a hearing. Appellant filed the instant appeal and raises one assignment of error.

                                ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN DENYING MORRIS’ MOTION FOR
       LIMITED DRIVING PRIVILEGES.

       {¶8}   A trial court’s decision to grant or deny driving privileges will not be disturbed
on appeal absent an abuse of discretion. Lancashire v. McCullion, 7th Dist. Carroll No.
561, 1988 WL 140552, *2 (Dec. 29, 1988); State v. Dzurilla, 8th Dist. Cuyahoga No.
101960, 2015-Ohio-1954, ¶ 14. An abuse of discretion constitutes more than an error of
law or judgment and implies that the trial court acted unreasonably, arbitrarily, or
unconscionably. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140
(1983).
       {¶9}   In support of his position that the trial court erred in denying his motion for
limited driving privileges, Appellant cites to State v. Manocchio, 138 Ohio St. 3d 292, 2014-
Ohio-785. Appellant’s reliance on that case, however, is misplaced. The salient issue
in Manocchio was “whether the Revised Code permits a court to grant limited driving
privileges to a person subject to a lifetime driver’s license suspension within the first 15
years of that suspension.” Id. at ¶ 2. The Court concluded that the grant of limited driving
privileges, issued before 15 years have elapsed since the suspension began, is not a
“modification or termination of a license suspension in violation of R.C. 4510.54.” Id. at ¶
21. Manocchio is not applicable to the case at bar because the trial court here did not




Case No. 19 CO 0012
                                                                                       –4–


deny Appellant’s motion by application of former R.C. 4510.54(A) or because of any
particular time provisions. See also Dzurilla, supra, at ¶ 16.
         {¶10} Rather, as stated, Appellant was convicted and sentenced for numerous
offenses, including aggravated vehicular homicide, in violation of R.C. 2903.06(A)(1)(a).
As part of his sentence for that offense, Appellant’s driver’s license was suspended for
the balance of his life, i.e., a class one suspension. See R.C. 2903.06(B)(2)(d); R.C.
4510.02(A)(1).
         {¶11} Appellant’s motion for limited driving privileges was filed pursuant to R.C.
4510.021, which states: “Unless expressly prohibited by section * * * 4510.13 * * *, a court
may grant limited driving privileges * * * during any suspension imposed by the court.”
R.C. 4510.13(C)(3) specifically provides: “No judge or mayor shall suspend any class one
suspension, or any portion of any class one suspension, imposed under section * * *
2903.06 * * * of the Revised Code.”
         {¶12} Thus, by seeking to drive while his license remains under a class one
suspension, Appellant essentially requested the trial court to suspend the suspension or
a portion of the suspension, an act that R.C. 4510.13(C)(3) specifically prohibits.
Because the availability of limited driving privileges under R.C. 4510.021 is expressly
made subject to R.C. 4510.13, the trial court did not abuse its discretion in denying
Appellant’s motion.

                                      CONCLUSION

         {¶13} For the foregoing reasons, Appellant’s sole assignment of error is not well-
taken.    The judgment of the Columbiana County Court of Common Pleas denying
Appellant’s motion for limited driving privileges is affirmed.




Donofrio, J., concurs.

Waite, P.J., concurs.




Case No. 19 CO 0012
[Cite as State v. Morris, 2020-Ohio-3147.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 Court of Common Pleas of Columbiana County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.